Citation Nr: 0939937	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  08-08 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1951 to February 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
New York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate bilateral ear 
hearing loss was manifest during active service or developed 
as a result of an established event, injury, or disease 
during active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, nor may service incurrence of a sensorineural 
hearing loss be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in December 2006.  That letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App.  183 
(2002), Pelegrini v. Principi, 18 Vet. App.  112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App.  103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App.  473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App.  537 
(2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in December 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App.  247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App.  91 (1993); see also Espiritu v. Derwinski, 2 Vet. App.  
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. 
App.  429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2009).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App.  155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

Bilateral Hearing Loss

The Veteran's DD Form 214 indicated that he served in the 
United States Marine Corps and that his military occupational 
specialty was 2511 (telephone lineman).  His service 
personnel records indicate that he participated in operations 
against the enemy in South, Central, and Western Korea.

The Veteran's March 1951 service entry examination report 
indicates that his ears, mouth, nose, and throat were normal.  
The whispered voice hearing test yielded results of 15/15 in 
both ears.  The February 1954 separation examination report 
also shows that the Veteran's ears, mouth, nose, sinuses, and 
throat were normal.  Again, the whispered voice hearing test 
yielded results of 15/15 in both ears.

Uninterpreted audiograms from March 2005 and November 2006 
are of record.  Private medical correspondence dated in 
November 2006 from R.C.S., M.D., F.A.C.S., indicates that the 
Veteran has a profound bilateral sensorineural hearing loss.  
Dr. S. stated that it was well known that hearing can 
deteriorate with age, but the Veteran's hearing loss on the 
right side was more severe than he would expect from ordinary 
aging.  Dr. S. opined that "being exposed to multiple loud 
noise while on active duty in Korea, during the recent war, 
would certainly contribute to his hearing loss."

The Veteran remarked in November 2006 that he was assigned to 
a Forward Observer Unit, Flash and Sound Range, while on 
active duty in Korea.  He explained that his job was a 
wireman, and his job was to keep communication lines open for 
groups spotting and bringing fire on enemy artillery and 
motors.  He mentioned that there were times he was under 
constant motor and artillery fire.  He said he fired his own 
rifle many times.  He felt that the conditions he served 
under while on active duty led to the gradual loss of his 
hearing.  He stated he was currently unable to carry on a 
conversation because he could not hear or understand much of 
what other people said.  In December 2006 he added that a 
doctor had told him that his hearing loss was very likely 
caused by his service in the Marine Corps.

On VA examination in April 2007, the examiner reviewed and 
commented on the Veteran's service treatment records and 
medical history.  Pure tone thresholds, in decibels, were as 
follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
60
65
70
75
68
LEFT
50
40
65
70
56

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left ear.  

The audiologist addressed the findings made by Dr. S. in the 
November 2006 letter.  She stated that Dr. S.'s labeling the 
Veteran's hearing loss as "profound" was incorrect, as the 
current test results showed mild to severe hearing loss on 
the left and mixed on the right.  She opined that Dr. S.'s 
November 2006 statements regarding the Veteran's current 
hearing loss and service-related noise exposure were unclear 
and could not be substantiated by evidence within the claims 
file.  The examiner noted that Dr. S. had stated the 
Veteran's hearing loss had been exacerbated by a history of 
noise exposure while on active duty.  She stated there was a 
decline in hearing acuity between 2005 and 2006, which 
"would not be attributable to noise exposure from 52 years 
ago."  

The Veteran reported that he had difficulties with hearing 
for the past 30 years.  The examiner noted that this would 
place the onset of hearing loss 22 years after discharge from 
service with the Veteran being discharged from service with 
normal hearing.  The examiner stated that based on the 
Veteran's report and lack of supporting evidence within the 
claims file, it was less likely as not that the Veteran's 
current hearing loss was the result of acoustic trauma or 
noise exposure which the Veteran experienced during his 
military service.

That same month, the Veteran stated the April 2007 
audiologist had been aggressive in her conversations with 
him.  He stated that his hearing was so poor that he had 
great difficulty hearing in all situations.  He remarked that 
when he dined with his family, he could not hear or 
understand what their conversations were about.  He had 
become a quiet person because of his hearing loss.  He stated 
that during his hearing test, he could not hear most of the 
words he was directed to repeat, and so he did not repeat 
them.  He said that he was all but deaf in his right ear, and 
that his hearing had gotten worse.  He was astonished that 
the April 2007 audiologist questioned Dr. S.  The Veteran 
said that he was being facetious when he told the audiologist 
that he fired his rifle 10,000 times while on active duty.  
He pointed out that he fired his rifle many times not only in 
Korea, but also during training and always without hearing 
protection.  He said that his hearing loss had changed his 
life significantly.

The Veteran told a different VA audiologist in May 2007 that 
he had a history of progressive hearing loss bilaterally for 
at least the past 20 years.  It was noted that the Veteran 
was uncertain as to the exact onset of the hearing loss due 
to its gradual nature.  He described a history of dizziness 
and problems with equilibrium for many years.  He said he had 
been wearing hearing aids since the late 1990s.  The examiner 
found a moderate sloping to profound sensorineural hearing 
loss in the right ear and a mild sloping to severe 
sensorineural hearing loss in the left ear.  Speech 
discrimination ability was poor bilaterally.  The Veteran was 
informed that he was eligible for VA-issued hearing aids 
based upon the severity of his hearing loss.

The Veteran added in January 2008 that he fired hundreds of 
rounds from an M1 rifle for record each year for the three 
years he was on active duty.  He said that he fired other 
weapons for familiarizations, and at no time was he provided 
with ear plugs.

On VA examination in February 2008, it was noted that the 
Veteran was exposed to enemy weapon fire and fired a rifle 
while on active duty.  The Veteran denied occupational and 
recreational noise exposure after leaving active duty.  Pure 
tone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
65
75
75
70
71
LEFT
50
50
65
70
59

Speech audiometry revealed speech recognition ability of 54 
percent in the right ear and 68 percent in the left ear.  The 
audiologist reviewed the Veteran's claims file and said that 
it could not be determined if the Veteran's present hearing 
loss was due to his active duty service without resorting to 
mere speculation.  The audiologist noted the inconsistencies 
among the previous audio evaluations of record.  It was 
further noted that there was no documented medical and 
audiological history prior to 2006.

Based upon the evidence of record, the Board finds the 
preponderance of the evidence is against a finding that 
hearing loss was incurred as a result of an established 
event, injury, or disease during active service.  In this 
matter, the Board finds the opinions of the April 2007 and 
February 2008 VA examiners persuasive.  In the April 2007 VA 
examination report, it was clear the examiner had reviewed 
the evidence of record.  The examiner noted the flaws she saw 
in the November 2006 private medical opinion from Dr. S.  She 
also provided a rationale for the flaws she found in the 
November 2006 medical opinion.  The examiner then provided a 
negative opinion, and noted that the Veteran's hearing loss 
was first shown 22 years after his discharge from service, 
where the Veteran had normal hearing.  

In the February 2008 VA examination report, the examiner 
indicated she had reviewed the claims file and made specific 
reference to events in the Veteran's service, as well as 
post-service history.  The examiner also provided specific 
reasons and bases for the offered opinion that any opinion 
offered regarding the Veteran's present hearing loss and his 
active duty would be mere speculation.  The Board also finds 
the February 2008 examination was adequate for rating 
purposes.  The examiner fulfilled requirements of the 
examination by eliciting information from the Veteran 
concerning his medical history and conducting the necessary 
tests in accordance with standard medical practice and 
guidelines promulgated by the Secretary of Veterans' Affairs.  
See Martinak v. Nicholson, 21 Vet. App.  447 (2007).

The Board has carefully considered the November 2006 letter 
from Dr. S., which states that exposure to loud noises while 
on active duty in Korea would certainly contribute to the 
Veteran's present hearing loss.  Unfortunately, Dr. S. did 
not review or comment on the other audiological evaluations 
of record.  He also did not comment on the fact that the 
Veteran's hearing at discharge from service was normal.  The 
Board finds the April 2007 and February 2008 VA opinions to 
be of greater persuasive weight, as both examiners commented 
specifically on the other audiological evidence of record 
(including what was shown in service) before offering an 
opinion.  Also, both examiners noted the lack of any evidence 
of continuity of symptomatology following the Veteran's 
discharge from service.  

On this topic, the first documentation of medical treatment 
for hearing loss of record is in 2005-nearly 51 years after 
the Veteran left active duty.  Even the Veteran's own 
statements fail to establish any continuity of 
symptomatology.  He has claimed his hearing loss began 
bothering him 30 years prior-which is more than 20 years 
after he left active duty.  The passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability may be considered evidence against a 
claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App.  365 
(1992).  The fact that Dr. S. failed to address the time 
frame between service and his diagnosis that the Veteran had 
bilateral hearing loss lessens its probative value.

The evidence clearly shows that the Veteran currently suffers 
from bilateral sensorineural hearing loss.  However, the 
persuasive evidence of record indicates that it would be 
either mere speculation to say that the present hearing loss 
was at least as likely as not caused by the Veteran's active 
duty or less likely as not related to service.  Without 
medical evidence that outweighs the April 2007 and February 
2008 opinions, service connection is not established.  See 
Hickson v. West, 12 Vet. App.  247, 253 (1999).

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the Veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2008).  In this 
case, no competent evidence demonstrates that the Veteran 
experienced sensorineural hearing loss to a compensable level 
within one year after his discharge from active duty.  
Therefore, service connection for sensorineural hearing loss 
cannot be established on a presumptive basis.

The Board has also carefully considered the Veteran's own 
statements regarding his symptoms.  Lay persons can attest to 
factual matters of which they have first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App.  362, 368 
(2005).  Thus, his statements regarding his inability to hear 
people are competent and credible.  However, the Veteran as a 
lay person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation and 
diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. 
App.  492, 495 (1992).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App.  465 
(1994).  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App.  49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.





ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



_____________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


